Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-5 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 2nd, 2022.  Applicant’s election of Invention I, Claims 1-5, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 6-15, and Invention III, Claims 16-20, have been withdrawn by the applicant in the same reply.
The traverse is on the ground(s) that Inventions II and III overlap in scope with the elected Invention I and that the Office has not shown that there would be a serious burden on the examiner if the restriction were not required. This is not found persuasive because these inventions are independent or distinct. The restriction requirement is based on MPEP § 806.05(c). The examiner has stated clearly in the restriction requirement why the inventions are distinct with specific examples. Furthermore, there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the plunger” in line 5 of claim 1 lacks an antecedent basis, rendering claim 1 and all its dependent claims 2-5 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzara (US Pub. 2009/0252620 A1) in view of Grimm et al. (US Pub. 2003/0131911 A1).
	With respect to claims 1-3, Lazzara (‘620 A1) discloses a smart mud pump comprising a power end having a motor, a crankshaft rotationally engaged with the motor and a connecting rod rotationally engaged with the crankshaft and a fluid end operatively connected to the power end and having a piston, a cylinder operatively engaging the piston, a drilling fluid module, a discharge manifold and a strainer wherein all parts (e.g. the piston) are made of stainless steels (abstract, paragraphs [0028]-[0035] and [0041]). Lazzara (‘620 A1) does not specify the steel composition as claimed. Grimm et al. (‘911 A1) discloses a tool steel comprising by weight 0.25-0.30% C, 1.2-2.0% Mn, less than 0.02% P, less than 0.005% S, 0.04-0.20% Si, 0.9-1.5% Ni, 1.0-2.0% Cr, 0.3-0.8% Mo, less than 0.2% V, 0.01-0.03% Al and a balance of Fe and inevitable impurities (abstract and paragraph [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool steel disclosed by Grimm et al. (‘911 A1) for at least the piston of the smart mud pump disclosed by Lazzara (‘620 A1) in order to improve mechanical properties of the piston as disclosed by Grimm et al. (‘911 A1) (paragraphs [0004], [0028] and [0030]). The claimed Cu content range including 0% does not require the presence of Cu in the steel; and the lowest Mo content disclosed by Grimm et al. (‘911 A1) is close to the highest Mo contents as claimed. The elemental content ranges of the tool steel disclosed by Grimm et al. (‘911 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the disclosed ranges of Grimm et al. (‘911 A1) with an expectation of success because Grimm et al. (‘911 A1) discloses the same utility over the entire disclosed ranges.
	With respect to claims 4 and 5, they are product-by-process claims. Even though claims 4 and 5 are limited by and defined by the process, determination of patentability is based on the product itself. Lazzara (‘620 A1) in view of Grimm et al. (‘911 A1) discloses a mud pump part made of a steel as discussed above, which reasonably appears to be only slightly different than the claimed part. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No. 16/716,746 (PG Pub. 2020/0123628 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the copending application disclose a mud pump, which is the same or obvious from the claimed mud pump.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/8/2022